In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
Nos. 18-1890 & 18-2261
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                v.

JOSE TRINIDAD GARCIA, JR., and
ALFONSO PINEDA-HERNANDEZ,
also known as Flaco,
                                           Defendants-Appellants.
                    ____________________

       Appeals from the United States District Court for the
        Southern District of Indiana, Indianapolis Division.
       No. 1:15CR00200 — Jane Magnus-Stinson, Chief Judge.
                    ____________________

  ARGUED SEPTEMBER 20, 2019 — DECIDED JANUARY 22, 2020
                ____________________

    Before WOOD, Chief Judge, and MANION and ROVNER, Cir-
cuit Judges.
   MANION, Circuit Judge. Police found over 80 grams of red
methamphetamine in a car. The ensuing investigation—
dubbed “Code Red”—lead to the indictment of 12 people for
a drug-distribution conspiracy. Eleven, including Garcia,
pleaded guilty. Garcia argues the judge improperly enhanced
2                                               Nos. 18-1890 & 18-2261

his sentence based on a prior drug conviction. We agree with
Garcia. Pineda-Hernandez alone stood trial. He claims multi-
ple errors involving an alleged language-interpretation deba-
cle. He also argues the judge improperly augmented his sen-
tence based on his role. We disagree with Pineda-Hernandez.
                                I. GARCIA
    Pleading guilty, Garcia admitted he participated in or
could have reasonably foreseen the distribution of about 3.5
kilograms of a mixture containing meth and at least 1 kilo-
gram of heroin. As he admitted the conspiracy involved over
500 grams of a mixture containing meth, he faced a statutory
range of 10 years to life in prison with no prior conviction for
a “felony drug oﬀense.” 21 U.S.C. § 841(b)(1)(A)(viii).1 But he
faced a range of 20 years to life with one prior conviction for
a “felony drug oﬀense.” Id. The government sought the 20-
year minimum based on Garcia’s conviction under Indiana
Code § 35-48-4-10(a)(1) for an oﬀense that occurred in March
2014. At that time, Indiana banned manufacturing or deliver-
ing “marijuana, hash oil, hashish, or salvia.” (The crime was a
felony because the recipient or intended recipient was under
18. I.C. 35-48-4-10(b)(1)(A).) The district judge imposed the 20-
year mandatory minimum. Garcia appeals.
    He concedes plain-error review applies as he failed to ob-
ject below. But he argues the judge plainly erred by treating
the prior conviction as a “felony drug oﬀense” to enhance the
sentence. Under plain-error review, Garcia must show “(1) an
error occurred, (2) the error was plain, (3) it aﬀected the de-
fendant’s substantial rights, and (4) it seriously aﬀected the

    1 Each citation to a statute references the version in effect at the rele-
vant time, unless otherwise noted.
Nos. 18-1890 & 18-2261                                      3

fairness, integrity, or public reputation of the proceedings.”
United States v. Pierson, 925 F.3d 913, 919 (7th Cir. 2019).
    When Garcia committed the prior drug oﬀense, Indiana’s
statute prohibited dealing in marijuana, hash oil, hashish, or
salvia. Here is the text of the statute, arranged in columns:
       (a) A person who:
              (1) knowingly or intentionally:
                     (A) manufactures;
                     (B) finances the manufacture of;
                     (C) delivers; or
                     (D) finances the delivery of;
              marijuana, hash oil, hashish, or salvia,
              pure or adulterated …
       commits dealing in marijuana, hash oil, hashish,
       or salvia, a Class A misdemeanor, except …
       (b) The oﬀense is:
              (1) a Class D felony if:
                     (A) the recipient or intended re-
                     cipient is under eighteen (18)
                     years of age … .
I.C. 35-48-4-10.
    The question is whether Garcia’s prior conviction under
this statute is a “felony drug oﬀense” for purposes of the en-
hancement for his federal crime. Federal law defined “felony
drug oﬀense” as:
4                                        Nos. 18-1890 & 18-2261

       an oﬀense that is punishable by imprisonment
       for more than one year under any law of the
       United States or of a State or foreign country
       that prohibits or restricts conduct relating to
       narcotic drugs, marihuana, anabolic steroids, or
       depressant or stimulant substances.
21 U.S.C. § 802(44). Federal law also defined these particular
substances. “Narcotic drug” generally includes opium, opi-
ates, poppy straw, coca leaves, cocaine, ecgonine, and any
compound containing any of these substances. Id. § 802(17).
“Marihuana” generally means all parts of Cannabis sativa L.
and every compound of this plant. Id. § 802(16). “Anabolic
steroid” generally means any drug or hormonal substance re-
lated to testosterone. Id. § 802(41)(A). “Depressant or stimu-
lant substance” generally means a drug containing barbituric
acid or amphetamine, or lysergic acid diethylamide, or any
drug containing a substance the Attorney General designated
as having a potential for abuse because of its depressant, stim-
ulant, or hallucinogenic eﬀect. Id. § 802(9). (Foreshadowing:
“felony drug oﬀense” includes marijuana but not salvia.)
    Courts use the categorical approach to determine whether
a conviction under a state statute meets § 802(44)’s definition
of “felony drug oﬀense.” United States v. Elder, 900 F.3d 491,
497–501 (7th Cir. 2018). “The categorical approach focuses
solely on whether the elements of the crime of conviction suf-
ficiently match the elements of the crime referenced in the fed-
eral statute, while ignoring the particular facts of the case.” Id.
at 498 (internal quotation marks and brackets removed) (quot-
ing Mathis v. United States, 136 S. Ct. 2243, 2248 (2016)). Under
the categorical approach, Garcia’s appeal is easy. The problem
for the government is salvia. The Indiana statute plainly
Nos. 18-1890 & 18-2261                                          5

prohibits it, but the federal definition of “felony drug oﬀense”
plainly does not include it. So the Indiana statute is broader
than the federal definition. Indiana may convict a person for
violating I.C. 35-48-4-10 even though he never dealt with a
drug listed in the federal definition. Thus, under the categor-
ical approach, a conviction under I.C. 35-48-4-10 is not a “fel-
ony drug oﬀense” and cannot raise the mandatory minimum
sentence for Garcia’s instant federal crime.
    The government concedes Indiana’s statute includes sal-
via and concedes the federal definition of “felony drug of-
fense” does not. The government essentially concedes I.C. 35-
48-4-10 is overbroad under the categorical approach. But the
government argues I.C. 35-48-4-10 is divisible, so the modi-
fied categorical approach applies. When a statute sets out al-
ternative elements rather than merely alternative means, it is
divisible, and courts use the modified categorical approach to
determine which division formed the basis of the conviction.
Here, if the statute’s list of drugs is a list of alternative ele-
ments rather than alternative means, then we would apply the
modified categorical approach to determine which of the
listed drugs supported Garcia’s prior conviction. If that drug
were marijuana, then the prior conviction is a “felony drug
oﬀense” enhancing the present sentence. If that drug were sal-
via, then the prior conviction is not a “felony drug oﬀense”
and does not enhance the present sentence.
    So the ultimate question is whether Indiana’s statute is di-
visible. Federal courts defer to state courts on the issue of
whether a state statute is divisible. Mathis, 136 S. Ct. at 2256
(“This threshold inquiry—elements or means?—is easy in this
case, as it will be in many others. Here, a state court decision
definitively answers the question … .”). A state supreme court
6                                       Nos. 18-1890 & 18-2261

decision on point generally controls. But reliance on a state
intermediate court decision is appropriate in the absence of a
decision from the State’s highest court or a compelling reason
to think the highest court would disagree with the intermedi-
ate decision. Mathis itself does not require a federal court to
look only to the decisions of the State’s highest court. Indeed,
we recently looked to an Indiana Court of Appeals decision
for the “most authoritative guidance” regarding the scope of
particular Indiana drug crimes for purposes of determining
whether that scope fell within the Armed Career Criminal
Act’s definition of a “serious drug oﬀense.” United States v.
Williams, 931 F.3d 570, 576 (7th Cir. 2019) (discussing Hyche v.
State, 934 N.E.2d 1176, 1179 (Ind. Ct. App. 2010)).
    Here, decisions by Indiana’s Supreme Court and Court of
Appeals show the statute is not divisible. See Duncan v. State,
412 N.E.2d 770, 775–76 (Ind. 1980); Everroad v. State, 570
N.E.2d 38, 54 (Ind. Ct. App. 1991), rev’d in part but summarily
aﬀ’d in relevant part, 590 N.E.2d 567, 571 (Ind. 1992); Martin v.
State, 374 N.E.2d 543, 545 (Ind. Ct. App. 1978). The Indiana
Court of Appeals decision in Everroad is particularly instruc-
tive. The court applied Indiana Supreme Court precedent to
an older version of I.C. 35-48-4-10. Indiana charged defend-
ants with two counts under I.C. 35-48-4-10 based on a single
occurrence: one for marijuana, one for hashish. On appeal, de-
fendants argued they could only be convicted of one count
under this statute even though two drugs itemized in the stat-
ute were involved. The intermediate court applied Duncan
and concluded possessing marijuana and hashish is only one
violation of I.C. 35-48-4-10. Defendants could not be convicted
of separate counts for marijuana and hashish based on the
same occurrence.
Nos. 18-1890 & 18-2261                                                 7

    The intermediate decision in Everroad is currently the au-
thoritative resolution of this issue by an Indiana court. Indi-
ana’s Supreme Court has not directly addressed this issue, alt-
hough its decision in Duncan supported the intermediate de-
cision in Everroad,2 which is clear and unambiguous. Pos-
sessing marijuana and hashish is only one violation of I.C. 35-
48-4-10. Salvia stands on equal statutory footing.
     Thus, the list of drugs in Indiana’s statute lists alternative
means of committing a single oﬀense. So the modified cate-
gorical approach does not apply. “Marijuana, hash oil, hash-
ish, or salvia” are not alternative elements for alternative
crimes. Rather, they are alternative means of committing a
single crime. Therefore, under the categorical approach, if any
of these drugs in Indiana’s statute are not included in the list
of drugs in the federal definition of “felony drug oﬀense,”
then the Indiana statute is broader than the federal definition.
And if the Indiana statute is broader, then a conviction under
it is not a “felony drug oﬀense” for enhancement purposes,
regardless of which drug the defendant actually dealt. As al-
ready noted, inclusion of salvia in the Indiana statute ex-
cludes it from the federal definition of “felony drug oﬀense.”
Thus, Garcia’s prior conviction under I.C. 35-48-4-10 is not a
“felony drug oﬀense” and does not support the sentencing
enhancement here. Application of this enhancement was
plain error. But this does not mean Garcia is unaccountable.
He was held accountable by the state court for his prior


    2 The Indiana Supreme Court summarily affirmed the relevant part of

the intermediate court’s decision in Everroad. We need not evaluate
whether this is more than perfect silence from the Indiana Supreme Court
because reliance on an intermediate decision is legitimate absent persua-
sive indicia Indiana’s highest court would reach a different conclusion.
8                                       Nos. 18-1890 & 18-2261

conviction. We remand to the district court for resentencing
without this prior conviction as an enhancer under 21 U.S.C.
§ 841(b)(1)(A) but we do not remove the prior conviction from
the 18 U.S.C. § 3553(a) analysis. See Portee v. United States, 941
F.3d 263, 273 (7th Cir. 2019).
                    II. PINEDA-HERNANDEZ
    Pineda-Hernandez stood trial. He argues an interpreter
botched the interpretation of the trial testimony of a key gov-
ernment witness. He argues the district judge compounded
the problem by recalling the witness to testify again, the fol-
lowing day, with a diﬀerent interpreter. He seeks remand for
a new trial. In the alternative, he also appeals the imposition
at sentencing of an upward adjustment based on his role.
A. TRIAL
1. Day One
   Pineda-Hernandez spoke little English, so the judge ap-
pointed two federally certified interpreters to assist him dur-
ing trial: Claudia Rubio Samulowitz and Maria Conde-Bar-
wise. The judge introduced them to the prospective jurors as
“neutral parties serving the Court in providing an interpret-
ing service to the Defendant in this case.” (Tr. Voir Dire, DE
629, 9:13–14.) Day one, including voir dire, jury selection, and
evidence, proceeded without significant problems.
2. Day Two
   Day two also passed without significant problems. The
judge asked Pineda-Hernandez if he could understand the in-
terpreters, and he said yes.
Nos. 18-1890 & 18-2261                                       9

3. Day Three: Barragan-Lopez testified
   On the third morning of trial, the government called Mi-
guel Barragan-Lopez to testify against Pineda-Hernandez.
Barragan-Lopez was a co-defendant who pleaded guilty. Ac-
cording to Pineda-Hernandez, Barragan-Lopez was “heavily
involved in the alleged Code Red drug-distribution ring” and
was a star witness for the government (“critical” and “key”).
(Pineda-Hernandez’s Br., 8–9.)
   Barragan-Lopez testified through Samuel Ramos, an inter-
preter hired by the government, not appointed by the court,
and not federally certified. Before Barragan-Lopez testified,
Pineda-Hernandez’s counsel agreed there were no issues with
Ramos’s qualifications and agreed to have him interpret. So
he did. The general process involved him listening to an at-
torney’s question in English, interpreting the question into
Spanish for Barragan-Lopez, listening to his Spanish re-
sponse, and interpreting the response into English. The court
did not record audio at trial. The court reporter did not cap-
ture any Spanish in the transcript of Barragan-Lopez’s testi-
mony (save “Si” a few times). So we have no record of all the
Spanish spoken by Ramos or Barragan-Lopez. Neither party
asked the court to record or transcribe the Spanish.
    Barragan-Lopez testified as follows. He dealt drugs in In-
dianapolis in 2013, was convicted of a felony drug crime, was
deported, but soon returned to the United States because he
owed money to people in Mexico. In 2015 he was involved in
further drug activity that lead to the charges in this case. He
faced a minimum of 20 years in prison because of his prior
felony drug conviction. He decided to cooperate with the gov-
ernment in exchange for a chance to receive a lower sentence.
10                                       Nos. 18-1890 & 18-2261

    Barragan-Lopez admitted that around May 2015, he en-
tered into an arrangement with Pineda-Hernandez (also
known as “Flaco”) and others involving meth distribution.
Barragan-Lopez testified about Pineda-Hernandez’s role:
       Q      What was Flaco’s role?
       A      What do you mean Flaco’s role?
       Q      In this business arrangement regarding
       the distribution of methamphetamine, what did
       Flaco do?
       A      He received it.
       Q      Okay. Received it from where?
       A      From Mexico.
       Q      How do you know that?
       A      Because he told me that.
       Q     Okay. What did Niko do? I am sorry,
       what did Grenas do?
       A      Help him distribute it.
       Q      Okay. What did you do?
       A      Help Grenas and he to distribute it.
       Q      Now, when you talk about “he,” are you
       referring to Flaco, the Defendant, Pineda-Her-
       nandez?
       A      Yes.
(Trial Tr., DE 633, 393:6–21.)
  Barragan-Lopez confirmed his testimony about Pineda-
Hernandez (“Flaco”) a bit later:
Nos. 18-1890 & 18-2261                                      11

       Q      All right. So you have told us about this
       distribution system where Flaco had obtained
       the methamphetamine. The methamphetamine
       was distributed down through Grenas, to you,
       to Big Mike, and College?
       A      Yes.
       Q      How much did you have to pay for a
       pound of methamphetamine that was provided
       to you by Grenas from Flaco?
       A      Eight, 8,000.
(Id. at 396:22–397:4.)
    Barragan-Lopez testified about the color of the meth he re-
ceived from Pineda-Hernandez (“Flaco”):
       Q       Okay. As you sit here today, do you re-
       call the color of the methamphetamine that you
       received from Flaco?
       A      Yes.
       Q      What color was it?
       A      Pinky transparent.
       Q     Now, was some of the methampheta-
       mine that you received actually white?
       A      Yes.
       ***
       Q      Mr. Barragan, I am going to show you
       what has been introduced as Government’s Ex-
       hibit 14 and see if that looks like the metham-
       phetamine or the white methamphetamine that
12                                   Nos. 18-1890 & 18-2261

     you would have received from Flaco through
     Grenas?
     A     Yes.
     Q       Now, you have indicated that some of
     the methamphetamine you received was, I be-
     lieve, pinkish or red; is that what you testified
     to?
     A     Yes.
     ***
     Q      And if we look at that photograph [Ex-
     hibit 156] is that what some of that red or pink
     methamphetamine looked like?
     A     Yes.
     ***
     Q     Once again, did that pinkish or red meth-
     amphetamine that you received from Flaco
     through Grenas, did it look like the substance
     that we see here in Exhibit 158?
     A     Yes.
     ***
     Q      Did you learn how that reddish—or
     pink-ish-colored methamphetamine got to be
     that way as compared to being white, which we
     see in Exhibit No. 14?
     A     Supposedly it was made up.
     Q      Made up of what?
     A     With Gatorade.
Nos. 18-1890 & 18-2261                                      13

       Q      How do you know that?
       A      Because Flaco told me.
       Q     Did Flaco tell you that he, himself, had
       used the Gatorade to make the meth which
       caused it to turn pinkish or red?
       A      Yes.
(Id. at 403:5–404:25.)
    Shortly into cross-examination, Conde-Barwise ap-
proached for a bench conference and said Ramos misinter-
preted a number. The judge had defense counsel repeat the
question, thereby fixing the problem right away. A little later
Conde-Barwise again approached the bench and said Ramos
misinterpreted a drug’s name. The judge repeated the ques-
tion to the witness, again fixing the problem right away.
   Defense counsel elicited clarity from Barragan-Lopez re-
garding Pineda-Hernandez’s role:
       Q      And your testimony today, under oath, is
       that my client, who has been known in this case
       as Flaco, was the head of that organization?
       A      Yes.
       Q     It was your testimony today, under oath,
       that he was the source of the methampheta-
       mines?
       A      Yes.
       Q      Is your testimony today that he colored
       the drugs with Gatorade?
       A      Yes.
14                                      Nos. 18-1890 & 18-2261

        Q     Is your testimony today that he had a
        source that was out of the country?
        A      Yes.
(Id. at 436:17–437:4.)
     Defense counsel also elicited clarity regarding the meth:
        Q      So your testimony today is that you have
        gotten red methamphetamine?
        A      Yes.
        Q      And large crystal methamphetamine?
        A      Yes.
(Id. at 445:2–6.)
   At the end of Barragan-Lopez’s testimony, the judge asked
the jury if it had any questions for this witness. It did not.
    According to Pineda-Hernandez, Barragan-Lopez was a
star government witness because he testified about the struc-
ture of the criminal enterprise, identified Pineda-Hernandez
as a central figure, and described tension between members
of the ring. Pineda-Hernandez argues Ramos’s interpretation
during this key testimony was ineﬀective. Outside the jury’s
presence, during the lunch recess after Barragan-Lopez fin-
ished testifying, the two court-appointed interpreters told the
attorneys and judge about errors in Ramos’s interpretations.
Samulowitz said most of the omissions were at the end of sen-
tences. She said there were many diﬀerences in meaning that
were not crucial, but they started to accumulate. She said,
“[N]ot all the sentences made sense at one point or another in
Spanish. When we noticed great diﬀerences in meaning, we
Nos. 18-1890 & 18-2261                                      15

felt the need to interfere … .” (Id. at 451:13–16.) Samulowitz
recommended a federally certified interpreter take over.
   The judge quickly understood the interpretation was po-
tentially problematic. She asked if Samulowitz or her col-
league, Conde-Barwise, could take over interpreting. They
agreed. She asked the parties if they accepted. They did. Then
the judge asked counsel, “[D]o you want us to recall Mr. Bar-
ragan-Lopez to reexamine him?” (Id. at 452:25–453:1.) Before
receiving an answer, the judge asked Samulowitz for exam-
ples of misinterpretations. After explaining that she could not
give many details, Samulowitz gave only one example:
      The question was, “When did the Defendant get
      out of the car?” The translation should have,
      should have been “as soon as the car stopped,”
      and it was something like, “as much as he could
      stand up.” Which, if you translate that into Eng-
      lish it makes sense, but when you say it in Span-
      ish, it doesn’t. That is the best example this in-
      terpreter can give at this point, but there were a
      lot of omissions, Your Honor, towards the end
      of every, of every question, of every answer
      back into English or questions into Spanish.
      There was—it was obvious that the ability to re-
      tain the information for the whole question was
      not there because every question kept being in-
      terrupted to “chunk it,” as we say.
(Id. at 454:22–455:9.) The judge pressed Samulowitz for more
examples, but she had none. She deferred to her colleague,
Conde-Barwise, who gave two examples.
16                                         Nos. 18-1890 & 18-2261

    One, Conde-Barwise noted the prosecutor asked the wit-
ness about drugs he received from Pineda-Hernandez through
Niko, but Ramos interpreted the question into Spanish as re-
ceived from Pineda-Hernandez or Niko. Conde-Barwise said
this was just one example of numerous similar errors.
   Two, she noted interpretation problems regarding testi-
mony about distribution: “When [the prosecutor] was asking
him about how the distribution process went or how they had
diﬀerent levels into distribution, distribution channel, I noted
that he omitted parts and that he was not clear in the end how
the distribution was made.” (Id. at 457:10–15.)
    Without waiting for the parties to answer her question
about whether to recall the witness (and without either party
asking to recall the witness) the judge sua sponte decided to
recall him: “I think it is important that we recall him. I am just
making that decision. So we will recall him.” (Id. at 457:16–
18.) As the discussion continued, Conde-Barwise emphasized
that Ramos omitted two to three words at the end of every
question. The prosecutor asked the judge whether she would
strike Barragan-Lopez’s first day of testimony.3 The judge
said she was not striking it. She said she would “tell the jury
the funny thing called the truth, that there was an issue about
the translation, and so the court-appointed interpreters are
going to interpret his testimony.” (Id. at 461:15–18.)
    The judge asked defense counsel about bringing the wit-
ness back the next day. Defense counsel said that was accepta-
ble. Discussion ensued about the process for interpreting the
witness the next day. The prosecutor invited Pineda-

     3
     The prosecutor did not ask the judge to strike the testimony, but
merely asked whether the judge would strike the testimony.
Nos. 18-1890 & 18-2261                                    17

Hernandez to waive any objections he might have to any in-
terpretation errors. Pineda-Hernandez declined to waive. His
attorney said, “He does not waive any translation errors. He
would like for the witness to come back tomorrow.” (Id. at
471:5–6.)
    Pineda-Hernandez did not object to recalling the witness
and having one of the court-appointed interpreters interpret.
The judge asked, “I just want to confirm for the record that
you have no objection to the process the Court has outlined
where we will recall the witness and have one of the Court
interpreters serve as the interpreter?” And defense counsel
said, “No objection, Your Honor.” (Id. at 505:9–13.)
4. Day Four: déjà vu
   Day four opened with the prosecutor raising three issues
outside the presence of the jury.
    One, the prosecutor argued the examples given by the two
court-appointed interpreters of purported erroneous inter-
pretations were sparse and immaterial. And one of the exam-
ples involving a dispute over whether the question concerned
marijuana on one hand or methamphetamine and heroin on
the other was not a misinterpretation but merely an instance
of people hearing diﬀerent things, the prosecutor argued.
   Two, the prosecutor argued “the unspecified allegations of
widespread translation errors” left only two options: either
recall Barragan-Lopez to re-testify with a new interpreter or
Pineda-Hernandez could waive any interpretation errors that
might have occurred and the case would stand on the wit-
ness’s testimony as elicited on day three.
   Three, the prosecutor stated his understanding that the
judge was not making any finding about whether there were
18                                      Nos. 18-1890 & 18-2261

interpretation errors. The prosecutor noted Ramos had not
commented on the allegations of errors, had been unable to
hear the interpretations made by the court-appointed inter-
preters to Pineda-Hernandez during trial, and might defend
his interpretations as exactly right.
    Defense counsel stated Pineda-Hernandez was not waiv-
ing any rights. The judge confirmed she was not making any
finding that Ramos’s interpretations were inaccurate. The
judge noted that defense counsel had agreed to Ramos’s qual-
ifications. The judge explained her decision to recall Bar-
ragan-Lopez. She told Pineda-Hernandez that if he agreed
that Barragan-Lopez could re-testify, then the jury would
hear his testimony twice, and Pineda-Hernandez would
waive any error in the fact that the witness testified twice. The
judge asked Pineda-Hernandez if he wanted to proceed with
the witness’s testimony as elicited the day before or if he
wanted the witness to be recalled. Pineda-Hernandez re-
sponded through Conde-Barwise: “I have made the decision
that I would like to hear the testimony … of this witness … .
And I would not like to waive any right to any appeal. And
so I would like for that witness to testify today.” (Trial Tr., DE
634, 517:2–6.) The judge replied that by making that choice,
Pineda-Hernandez was waiving the right to complain on ap-
peal that the witness testified twice. But Pineda-Hernandez
persistently insisted he was not waiving anything:
       What I am saying, it was not my problem. It was
       not an issue for my attorney. I think this was an
       issue that came up that no one was planning for
       it to happen, and let me say this again, I do not
       want to waive my right. But let me say again—
       let me say it again, you have the last word. Do
Nos. 18-1890 & 18-2261                                        19

       as you deem fit. I would like for him to testify
       again.
(Id. at 517:16–21.) The judge did not press further for a waiver.
She directed another interpreter, Elizabeth Sanchez, to remain
with Pineda-Hernandez and interpret for him so Samulowtiz
and Conde-Barwise could work as a team to provide interpre-
tation services for the witness.
    The jury entered. The judge instructed it that an issue had
been raised about the accuracy of Barragan-Lopez’s testi-
mony the prior day, that the judge could not determine that
issue because she was not fluent in Spanish, and that the par-
ties agreed Barragan-Lopez will testify again with a diﬀerent
interpreter. The judge did not strike the witness’s prior testi-
mony. Neither party asked her to. Nor did Pineda-Hernandez
seek a mistrial. Referencing the movie Groundhog Day, the
prosecutor began the repeat direct examination of the wit-
ness. Barragan-Lopez testified again about his prior felony
drug crime, deportation, illegal re-entry, further drug activity
leading to the charges in this case, and decision to cooperate
with the government. Again he admitted that around May
2015, he entered into an arrangement with Pineda-Hernandez
and others involving meth distribution. The prosecutor asked
Barragan-Lopez about what Pineda-Hernandez did:
       Q      And in that arrangement, what did Flaco
       do?
       A      He was in charge.
       Q      Okay. What else did he do?
       A     He would call, for instance, he would call
       me so I could make arrangements with Grenas.
20                                      Nos. 18-1890 & 18-2261

        Q      To do what?
        A      Transactions with ice.
        Q     And is “ice” another name for metham-
        phetamine?
        A      Yes.
        Q     Where did the ice or the methampheta-
        mine come from?
        A      From Mexico.
        Q      And who obtained it from Mexico?
        A      In Flaco or in Grenas.
        Q      What was your role in the arrangement?
        A      Helping them sell it.
(Id. at 541:15–542:4.)
     The prosecutor asked about financing:
        Q     [Y]ou told us that there was metham-
        phetamine or ice that you were receiving that
        came from Grenas and came from Flaco. How
        much did you have to pay for that ice?
        A      8,000.
        Q      Okay. And $8,000 for what quantity?
        A      Per pound.
(Id. at 544:18–24.)
     The prosecutor asked about the distribution chain:
        Q     [W]as that methamphetamine that had
        been imported from Mexico?
Nos. 18-1890 & 18-2261                                    21

       A       Yes.
       Q     And who imported the methampheta-
       mine from Mexico?
       A       I don’t know.
       Q     Okay. And when it was—who delivered
       the methamphetamine to you?
       A       Grenas.
       Q      And did Grenas tell you from where he
       had obtained the methamphetamine that he was
       delivering to you?
       A       From Flaco.
       Q     Okay. Did Flaco ever deliver metham-
       phetamine to you?
       A       He would send it to me with Grenas.
(Id. at 546:9–21.)
   The prosecutor asked about the color of the meth:
       Q     And how many total pounds of metham-
       phetamine do you believe you received between
       May and August of 2015?
       A       Between 7 and 8.
       Q       Okay. Now, as you sit here today, do you
       recall the color of the methamphetamine that
       you received to distribute to your customers?
       A       Yes.
       Q       What color was it?
22                                     Nos. 18-1890 & 18-2261

       A     It was pinkish, between pinkish and
       red—and red, and the other one was translu-
       cent.
       ***
       Q      If we take a look at the photograph which
       is Government’s Exhibit No. 156, is this—does
       this depict, or does this show what some of that
       red methamphetamine looked like?
       A      Yes.
       Q      Okay. And if we go to Exhibit No. 158,
       please, and does some of that pinkish or red
       methamphetamine that you received look like
       the substance which we see here in Govern-
       ment’s Exhibit 157?
       A      Yes.
       Q      All right. Now, did you come to learn
       how this pink or red methamphetamine got to
       be pink or red as compared to the translucent
       color which we see in Government’s Exhibit 14?
       A      Yes.
       Q      Okay. And how was that?
       A      They would do it with Gatorade.
       Q      Okay. Who would do it with Gatorades?
       A      Flaco.
       Q      How do you know that?
       A      Because he told me so.
(Id. at 551:16–553:17.)
Nos. 18-1890 & 18-2261                                       23

   The prosecutor elicited further testimony regarding Bar-
ragan-Lopez’s methamphetamine sources:
       Q      Now, so far we have been talking about
       this conflict with the methamphetamine that
       you believed had come from Grenas but had re-
       ally come from Flaco. Now, at this same time,
       were you receiving some methamphetamine
       separately from Grenas?
       A       Yes.
(Id. at 574:15–20.)
    On cross-examination, defense counsel again elicited clar-
ity from Barragan-Lopez about Pineda-Hernandez’s role:
       Q      Your testimony, under oath, is that my
       client was the source for the methampheta-
       mines originally; is that correct?
       A       Yes.
       Q     Is your testimony that he colored it with
       Gatorade?
       A       Yes.
       Q       Is your testimony today that Grenas, or
       he is also known in this case as Niko, delivered
       all the methamphetamines to you?
       A       Yes.
(Id. at 588:17–25.)
   At the conclusion of Barragan-Lopez’s testimony on day
four, the judge again asked the jury if it had any questions for
him. Again, it did not.
24                                      Nos. 18-1890 & 18-2261

    At the end of day four, the judge and attorneys discussed
jury instructions. The judge asked if the instructions should
say anything special about Barragan-Lopez’s testimony. The
judge leaned against it. She did not notice any substantive dif-
ferences between the two rounds: “I did not discern any dif-
ference, maybe some nuanced diﬀerences but nothing sub-
stantive. So I would prefer to maybe not even draw any atten-
tion to it … .” (Id. at 680:2–6.) Both attorneys agreed there was
no need for a special instruction on point. Neither attorney
ever asked to strike Barragan-Lopez’s day-three testimony.
5. Day Five
    But on day five, the prosecutor proposed a jury instruction
noting Barragan-Lopez testified twice because an issue was
raised about the accuracy of the interpretation of his first tes-
timony, instructing the jury not to give any extra weight to his
testimony because he testified twice, and telling the jury to
evaluate his testimony in accordance with the instructions.
Defense counsel agreed to include that instruction, so the
judge gave it to the jury after closing arguments. The jury de-
liberated and returned a verdict of guilty on both counts.
6. Analysis
   Pineda-Hernandez raises three issues on appeal regarding
the alleged interpretation debacle.
  One, did the inaccurate interpretation of a key govern-
ment witness violate Pineda-Hernandez’s due process rights?
    Two, did the district judge abuse her discretion by re-
calling this witness for a second day of testimony, especially
when she did not strike the first, gravely misinterpreted day
of testimony?
Nos. 18-1890 & 18-2261                                                   25

   Three, did the judge abuse her discretion by failing to use
resources and procedures available under the Court Inter-
preters Act?
i. lost in translation
    Pineda-Hernandez complains of widespread interpreta-
tion inaccuracies during Barragan-Lopez’s testimony on day
three. But Pineda-Hernandez only points to three examples.
   First: the alleged misinterpretation of the prosecution’s
English question about drugs received from Pineda-Hernan-
dez through Niko (also known as “Grenas”) into Spanish to
the witness as received from Pineda-Hernandez or Niko.
    Second: the alleged interpretation omissions and lack of
clarity regarding distribution.
    Third: the alleged color discrepancies.
    The government argues Pineda-Hernandez waived the
misinterpretation claims by endorsing the court’s remedy of
recalling the witness. We disagree. Pineda-Hernandez plainly
and repeatedly said he was not waiving anything. In the al-
ternative, the government urges forfeiture and plain-error re-
view of the misinterpretation claims because Pineda-Hernan-
dez did not object below. Again, we disagree. Counsel for
both parties told the judge after the lunch recess on day three
that the court-appointed interpreters raised interpretation er-
rors. Defense counsel told the judge, “they said it was
throughout and it was so great that they didn’t want to con-
tinue but they wanted to bring it to our attention … .” (Trial
Tr., DE 633, 450:22–24.) This amounts to an objection.4 In the


    4See Stone v. Morris, 546 F.2d 730, 736 (7th Cir. 1976) (“The purpose of
Rule 46 is to inform the trial judge of possible errors so that he may have
26                                            Nos. 18-1890 & 18-2261

absence of waiver or forfeiture, the government concedes we
review due process challenges to trial interpretations de novo.
    A defendant is denied due process when “the accuracy
and scope of a translation at a hearing or trial is subject to
grave doubt … .” United States v. Cirrincione, 780 F.2d 620, 634
(7th Cir. 1985). The “basic constitutional inquiry” when deter-
mining the competency of interpretation is “whether any in-
adequacy in the interpretation made the trial fundamentally
unfair.” United States v. Leiva, 821 F.3d 808, 820 (7th Cir. 2016)
(quoting United States v. Joshi, 896 F.2d 1303, 1309 (11th Cir.
1990)). Mere interpretation “hiccups” do not create grave
doubt. Leiva, 821 F.3d at 820. An interpretation need not be
verbatim to be constitutionally sound if it “reasonably con-
veys the intent or the idea of the thought spoken.” United
States v. Gonzalez, 319 F.3d 291, 296 (7th Cir. 2003) (quoting
United States v. Zambrana, 841 F.2d 1320, 1337 (7th Cir. 1988)).
   Pineda-Hernandez argues the grave misinterpretation of
the testimony rose to the level of structural error. Structural
errors “deprive defendants of ‘basic protections’ without
which ‘a criminal trial cannot reliably serve its function as a
vehicle for determination of guilt or innocence … .’” Neder v.
United States, 527 U.S. 1, 8–9 (1999) (quoting Rose v. Clark, 478
U.S. 570, 577–78 (1986)). Structural errors require automatic
reversal, and are immune to harmless-error review.


the opportunity to consider his rulings and to correct them if necessary.
Normally that purpose can be adequately served only by the making of
an objection on the record, but if the court and the other litigants know
what action a party desires the court to take, the purpose of the rule is
served. In such circumstances a formal objection is not required, and the
failure of the court to take the desired action may be asserted as error on
appeal.” (internal citation omitted).)
Nos. 18-1890 & 18-2261                                       27

    As for the claim of widespread error throughout the inter-
pretations, we do not see evidence of it. We compared Bar-
ragan-Lopez’s testimony on day three to his testimony on day
four. The questions and answers on the two days did not ex-
actly mirror each other, but that seems to be a function of the
slightly diﬀerent approaches. A comparison of the two days
does not support the claim there was significant widespread
error on day three. Pineda-Hernandez has never claimed any
interpretation problems regarding Barragan-Lopez’s testi-
mony on day four. Using day four as a referential Rosetta
Stone, we do not see indicia of significant widespread inter-
pretation errors on day three. Pineda-Hernandez has the bur-
den to support his claim of widespread error, but he has not
done so.
    As for the particular instances of alleged misinterpreta-
tions, they did not violate Pineda-Hernandez’s right to due
process. Pineda-Hernandez only alleges three specific inter-
pretation errors: through versus or, testimony regarding distri-
bution, and testimony regarding color.
    First, Conde-Barwise said Ramos interpreted the prosecu-
tor’s English question (“a question,” “the question”) about
drugs “that you received from Flaco through Grenas” into
Spanish for the witness as “that you received from Flaco or
Grenas.” (Trial Tr., DE 633, 457:1–6, emphasis added.) Conde-
Barwise did not identify this question with more specificity.
She only pointed to this happening once. But the transcript
shows the prosecutor asked the witness twice on day three
about meth he “received from Flaco through Grenas.” The
prosecutor showed an exhibit and asked if it looked like the
white meth “that you would have received from Flaco
through Grenas?” The witness said, “Yes.” (Id. at 403:17–21.)
28                                      Nos. 18-1890 & 18-2261

Then the prosecutor showed an exhibit depicting more meth
and asked “did that pinkish or red methamphetamine that
you received from Flaco through Grenas, did it look like the
substance that we see here in Exhibit 158?” Again, the witness
said, “Yes.” (Id. at 404:8–12.)
    Pineda-Hernandez argues this allegedly grave misinter-
pretation is a constitutional problem because it concerns
“how the Code Red conspiracy procured drugs for sale—the
very thrust of the case … .” (Pineda-Hernandez’s Br., 25.) He
also argues the witness’s misinterpreted testimony about
Pineda-Hernandez’s role in the conspiracy was inconsistent
with the witness’s testimony on recall the next day. (Id. at 30.)
    But there is no constitutional problem here. On day three,
as noted above, the prosecutor elicited clarity from Barragan-
Lopez regarding the procurement and distribution process:
“So you have told us about this distribution system where
Flaco had obtained the methamphetamine. The methamphet-
amine was distributed down through Grenas, to you, to Big
Mike, and College?” “Yes.” (Trial Tr., DE 633, 396:22–397:1.)
And on day four’s direct examination, as noted above, Bar-
ragan-Lopez confirmed that Grenas delivered the meth to
Barragan-Lopez, that Grenas said he got it from Pineda-Her-
nandez, and that Pineda-Hernandez would send the meth to
Barragan-Lopez with Grenas. (Trial Tr., DE 634, 546:14–21.)
     Moreover, as shown above, defense counsel also elicited
clarity about Pineda-Hernandez’s role while cross-examining
Barragan-Lopez on day three. The witness confirmed it was
his testimony Pineda-Hernandez “was the head of that organ-
ization,” “was the source of the methamphetamines,” “col-
ored the drugs with Gatorade,” and “had a source that was
out of the country.” (Trial Tr., DE 633, 436:17–437:4.) Pineda-
Nos. 18-1890 & 18-2261                                       29

Hernandez does not point to any problems with the interpre-
tations during this exchange. And defense counsel elicited
similar clarity from this witness on day four: he confirmed
Pineda-Hernandez “was the source for the methampheta-
mines originally” and “he colored it with Gatorade.” The wit-
ness confirmed Grenas “delivered all the methampheta-
mines” to the witness. (Trial Tr., DE 634, 588:17–25.) So even
if Ramos misinterpreted the English “through” into the Span-
ish for “or” twice—which is more than Conde-Barwise
claims—the error was corrected by numerous other questions
and answers which clarified that Pineda-Hernandez was the
source of the methamphetamine.
    Second, Conde-Barwise raised a problem she called “more
generic.” She said when the prosecutor asked about the dis-
tribution process, Ramos omitted parts and it was not clear in
the end how distribution occurred. But, again, a comparison
of the testimony over two days does not reveal significant in-
terpretation errors in this regard. And both attorneys, on both
days, elicited ample clarification.
    Third, Pineda-Hernandez argues Barragan-Lopez’s testi-
mony about the meth color changed when his interpreters
did. No interpreter raised a problem on the record regarding
the color testimony. It seems Pineda-Hernandez’s only basis
for claiming a problem regarding the color testimony is his
claim that the testimony changed from day three to day four.
But it did not change significantly.
     On day three the witness divided the meth into two cate-
gories: colored and white. Specifically, as noted above, he tes-
tified some meth was “[p]inky transparent” (Ramos’s inter-
pretation of answer into English), “pinkish or red” (prosecu-
tor’s English question, eliciting aﬃrmation), “red or pink”
30                                     Nos. 18-1890 & 18-2261

(ditto), “reddish—or pink-ish-colored” (ditto), and “red” (de-
fense counsel’s English question, eliciting aﬃrmation). And
he testified some meth was “white” (prosecutor’s English
questions, eliciting aﬃrmation).
    On day four the witness divided the meth into the same
two categories. He testified some meth “was pinkish, between
pinkish and red—and red” (Conde-Barwise’s interpretation
of answer into English), “red” (prosecutor’s English question,
eliciting aﬃrmation), “pinkish or red” (ditto), and “pink or
red” (ditto). And he said some meth was “translucent”
(Conde-Barwise’s interpretation of answer into English).
    We fail to see any significant diﬀerence between day
three’s “[p]inky transparent,” “pinkish or red,” “red or pink,”
“reddish—or pink-ish-colored,” and “red” versus day four’s
“pinkish, between pinkish and red—and red,” “red,” “pink-
ish or red,” and “pink or red.” Each day’s palette carried the
same nuances in hue, typical of Picasso’s Rose Period. There
is no reason to think Ramos made any interpretation errors in
this regard. The other interpreters did not even claim he did.
Indeed, the clearest, boldest statement of “red” during Bar-
ragan-Lopez’s testimony on day three—remember, the con-
cern is about whether Pineda-Hernandez fits into the “Code
Red” conspiracy—came during defense counsel’s cross-ex-
amination of the witness. Moreover, if there were any ambi-
guity about Barragan-Lopez’s testimony about meth color, or
any indication his testimony about color on day three did not
match his testimony on day four because of misinterpreta-
tions, defense counsel had a chance to clarify the issues on
cross-examination of the witness on day four. But she asked
no questions about meth color during this opportunity, other
than to confirm the witness’s testimony that Pineda-
Nos. 18-1890 & 18-2261                                      31

Hernandez colored the meth with Gatorade. This was proba-
bly because there was no significant ambiguity or misinter-
pretation regarding the witness’s testimony about meth color.
   In sum, no widespread or particular interpretation errors
deprived Pineda-Hernandez of due process.
ii. total recall
    Pineda-Hernandez argues the judge abused her discretion
by recalling Barragan-Lopez for a second day of testimony,
especially when she did not strike his first, gravely misinter-
preted day of testimony. We already determined any errors in
interpretation during the first day of testimony were harm-
less. But when the court-appointed interpreters raised their
concerns on day three, the judge, not fluent in Spanish, could
not determine the extent of any problem. So she decided to
recall the witness. This helped ensure the jury would not rely
on tainted testimony. And it revealed the witness’s testimony
on day three was not tainted, or at least not substantially or
significantly tainted. As the judge recognized, the testimony
on both days was essentially the same: “I did not discern any
diﬀerence, maybe some nuanced diﬀerences but nothing sub-
stantive.” (Trial Tr., DE 634 at 680:2–4.)
   Pineda-Hernandez argues recalling the witness gave the
government two bites at the apple, and the first session was
practice. Pineda-Hernandez argues the witness’s testimony
diﬀered between the two days. In particular, when on day
three the government asked “what did Flaco do?” the witness
responded “He received it,” referring to meth. But when the
government asked the same question the next day, the wit-
ness responded “He was in charge.” But there was other tes-
timony on day three that Pineda-Hernandez was in charge.
32                                     Nos. 18-1890 & 18-2261

On day three’s cross-examination, as noted above, Barragan-
Lopez testified Pineda-Hernandez “was the head of that or-
ganization” and “was the source of the methamphetamines”
(defense counsel’s English words, eliciting aﬃrmation).
    As another example of a diﬀerence between the two days,
Pineda-Hernandez points to the testimony regarding meth
color. He argues the testimony on day four more closely
tracked the government’s theory and theme of the “Code
Red” prosecution than did the testimony on day three. But we
already explained there was no significant variation in the
color testimony between the two days.
    The mere hearing of the witness twice was not problematic
because the judge instructed the jury not to give extra weight
to the twice-told tale. Pineda-Hernandez agreed to this in-
struction. We presume the jury followed it. United States v.
Marchan, 935 F.3d 540, 548 (7th Cir. 2019). Pineda-Hernandez
has not rebutted this presumption. We also think it significant
the jury never asked about Barragan-Lopez’s testimony. It did
not ask any questions of the witness after his testimony on
day three or after his testimony on day four. Nor did it ask the
court any questions about his testimony as it deliberated.
   The judge did not abuse her discretion or otherwise err in
recalling the witness.
iii. Court Interpreters Act
    Pineda-Hernandez argues the judge abused her discretion
by failing to use resources and procedures available under the
Court Interpreters Act. In particular, Pineda-Hernandez
faults the judge for allowing a non-federally certified inter-
preter for Barragan-Lopez. But the problem for Pineda-Her-
nandez here is he agreed to have the non-federally certified
Nos. 18-1890 & 18-2261                                                 33

interpreter on day three, and he accepted the interpreter’s
qualifications. The judge did not abuse her discretion by al-
lowing the non-federally certified interpreter, accepted by
Pineda-Hernandez, to interpret on day three. Besides, the
judge cured any error here by recalling the witness. Pineda-
Hernandez also faults the judge for not recording audio of the
trial. But he never asked her to record it. And she had no rea-
son to think a recording of day three was necessary. She did
not abuse her discretion by not recording the trial.5
7. Conclusion
    The alleged interpretation debacle involves no reversible
error. Pineda-Hernandez’s claims of grave, widespread mis-
interpretations are unsubstantiated. The few particulars he
points to are insignificant at most. The recall was not ideal,
but it made the best of a potentially diﬃcult situation.
B. LEADERSHIP ENHANCEMENT AT SENTENCING
    The guidelines provide a four-level upward adjustment
for a defendant who “was an organizer or leader of a criminal
activity that involved five or more participants or was other-
wise extensive.” U.S.S.G. § 3B1.1(a). The guidelines also pro-
vide a 2-level upward adjustment for a defendant who “was
an organizer, leader, manager, or supervisor in any criminal
activity other than described in (a) or (b).” Id. § 3B1.1(c).
    At sentencing, the judge applied the § 3B1.1(a) adjustment
to count I and the § 3B1.1(c) adjustment to count II. The result


    5 Neither party seems to have asked the court reporter if she recorded

any audio during the trial, or if the computer-aided transcription process
documented any Spanish. Certainly neither party provides us with any
evidence of this nature. We decline to pursue these leads on our own.
34                                              Nos. 18-1890 & 18-2261

for each count was an adjusted oﬀense level of 42. Without the
enhancements, the guidelines ranges would have been 235 to
293 months for count I and 292 to 365 months for count II (sub-
ject to a statutory maximum of 20 years for count II). But with
the enhancements, the guidelines range for each count was
360 months to life (subject to the statutory maximum for count
II). The judge imposed a below-guidelines sentence of 300
months on count I concurrent with 240 months (the statutory
maximum) on count II.
    Pineda-Hernandez challenges the application of the lead-
ership enhancement.6 We review fact findings tied to a guide-
lines enhancement for clear error. United States v. Collins, 877
F.3d 362, 363 (7th Cir. 2017). “Whether a defendant exercised
a managerial role in the charged oﬀense is a factual determi-
nation that we review under the clearly erroneous standard.”
United States v. Hall, 101 F.3d 1174, 1176 (7th Cir. 1996). A fact
finding is clearly erroneous only if, after reviewing the

     6 Pineda-Hernandez certainly challenges the leadership enhancement

for count I. It was not clear from his initial appellate brief whether he also
challenged the leadership enhancement for count II. Sometimes he re-
ferred to “enhancements” in the plural, but sometimes to “enhancement”
in the singular. He did at least specifically mention the enhancement for
count II, but he did not seem to make specific arguments about it. The
government responded that it appeared Pineda-Hernandez was not chal-
lenging the leadership enhancement regarding count II. And the govern-
ment argues that even without the leadership enhancement for count I
there was no prejudice to Pineda-Hernandez because the oﬀense level
would be 42 anyway because count II reached that level and Pineda-Her-
nandez did not challenge it. In reply, Pineda-Hernandez does not explic-
itly say he is also challenging the leadership enhancement for count II, he
does not dispel the government’s suggestion that he is not challenging it,
and he does not address the 42-anyway argument. But either way, he
would still lose.
Nos. 18-1890 & 18-2261                                         35

evidence presented below, we are left with the definite and
firm conviction a mistake has been made. Id. at 1177. Pineda-
Hernandez concedes clear-error review applies.
    An organizer or leader “exercised some degree of control
over others involved in the commission of the oﬀense” or was
“responsible for organizing others for the purpose of carrying
out the crime.” United States v. Wasz, 450 F.3d 720, 730 (7th Cir.
2006) (quoting with modifications United States v. Carson, 9
F.3d 576, 585 (7th Cir. 1993)). Crimes might involve multiple
organizers and leaders. And a defendant might qualify for the
enhancement even if he does not exercise complete dominion
over every member of the enterprise at all times. See United
States v. Mustread, 42 F.3d 1097, 1103 (7th Cir. 1994) (“Thus, at
a minimum, a defendant must have had some real and direct
influence, aimed at furthering the criminal activity, upon one
other identified participant.”); United States v. Brown, 944 F.2d
1377, 1385 (7th Cir. 1991) (“Section 3B1.1 requires the exercise
of some authority in the organization, the exertion of some
degree of control, influence, or leadership.”). A defendant
might qualify for the enhancement even if he did not pull all
the strings all the time. See Mustread, 42 F.3d at 1104 (Others
need not “have played marionette to the defendant’s puppet-
eer. For these purposes, to control another the defendant may
simply have organized or in some way directed him.”).
    Pineda-Hernandez makes colorable arguments he was not
the leader or organizer. But these arguments do not overcome
the bulk of the evidence showing he exercised some signifi-
cant control and was responsible for some significant organi-
zation of others. We are not left with anything close to a defi-
nite and firm conviction a mistake has been made.
36                                 Nos. 18-1890 & 18-2261

                     III. CONCLUSION
   Garcia’s prior conviction cannot enhance the mandatory
minimum for his sentence. We VACATE Garcia’s sentence
and REMAND for resentencing.
     Regarding Pineda-Hernandez, we AFFIRM.